DETAILED ACTION

Applicant's Submission of an RCE
Applicant’s submission of a response on 1/4/2022 has been received and fully considered.  In the response, claims 1-20 remain pending.  The application was previously allowed based on the Reasons for Allowance dated 12/22/2021.  However, the RCE dated 1/4/2022 included foreign publication, GB 2505877 to Green, that is highly relevant to the reasons for allowance previously made for independent claims 1 and 14 and associated dependent claims.  As detailed below, claims 1, 2, 4-6, 14, 15, and 17-19 are now rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4-6, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign publication, GB 2505877 to Green.
With regard to claim 1, Green discloses information prompting method of a game application, the method comprising: obtaining, by processing circuitry (e.g., see Fig. 1), an operation instruction in a virtual scene of the game application in which a first virtual role is located (e.g., see Fig. 4A, s130), the operation instruction being generated in response to a marking operation (e.g., see Fig. 4A, s130 and s140), by a user of the first virtual role, on a 

    PNG
    media_image1.png
    321
    521
    media_image1.png
    Greyscale

[claim 2] wherein the generating comprises: determining an object type (e.g., see Fig. 3, treasure) of the virtual object based on the operation instruction; and generating the prompt identifier matching the object type, the prompt identifier including an attribute icon corresponding to the virtual object position (e.g., see Fig. 3, “Secret treasure here”; see also Fig. 4, s140 and s150);
claim 4] wherein after the displaying the prompt identifier at the first position, the method further comprises: automatically clearing the prompt identifier displayed at the first position in a case that a clear condition is met (e.g., see page 8, lines 22-27, “only visible to a subsequent player when they are within N metres of the comment’s position within the virtual environment”; recitation reproduced below);

    PNG
    media_image2.png
    193
    679
    media_image2.png
    Greyscale

[claim 5] further comprising: determining that the clear condition is met in a case that at least one of (i) a deletion instruction for the prompt identifier is obtained, (ii) an association relationship is determined to be already established between the virtual object and the first virtual role, (iii) an association relationship is determined to be already established between the virtual object and the second virtual role, (iv) distances between all virtual roles in the team to which the first virtual role belongs and the first position all exceed a first threshold (e.g., see page 8, lines 22-27, “only visible to a subsequent player when they are within N metres of the comment’s position within the virtual environment”), and (v) a display duration of the prompt identifier reaches a second threshold; and
[claim 6] wherein the obtaining comprises at least one of: obtaining the operation instruction generated in response to selection of a mark button displayed in a human-computer interaction interface; and obtaining a click instruction generated in response to a click operation on the virtual object, displaying a relationship establishment interface in response to the click instruction, and obtaining the operation instruction generated in response to selection of a mark 
	Claims 14, 15, and 17-19 are anticipated by Green as set forth above for claims 1, 2, and 4-6, which are similar in claim scope.

Allowable Subject Matter
Claims 9-13 are allowed based on the same reasons set forth in the Office Action dated 12/22/2021. 
Claims 3, 7, 8, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715